Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the below cited features (not shown by Applicants), and “…an upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4) configured to surround … and a portion of an electrode (20, 23; Figure 1-Applicant’s 325; Figure 4)…” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: See above, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Os; Ron et al. (US 5792272 A) as demontrated by Ye Yan et al.  (WO 2007032858 A1). van Os teaches a substrate processing assembly (Figure 1,4), comprising: an upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4) configured to surround a processing volume (above 24; Figure 2) and a portion of an electrode (20, 23; Figure 1-Applicant’s 325; Figure 4); a lower shield body (lower portion of 70; Figure 4-not shown by Applicants; assumed to be “lower shield assembly 335”; Figure 4) comprising: a first gas reservoir (48 below 62; Figure 4-not shown by Applicants) and a second gas reservoir (48 above 62; Figure 4-not shown by Applicants); one or more reservoir ports (“openings (not shown)” in 62; Figure 4; column 7; lines 32-40-Assumed to be 415; Figure 4-not shown by Applicants) that fluidly couple the first gas reservoir (48 below 62; Figure 4-not shown by Applicants) to the second gas reservoir (48 above 62; Figure 4-not shown by Applicants); an array of lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4) that are in fluid communication with the processing volume (above 24; Figure 2), and are in fluid communication with the second gas reservoir (48 above 62; Figure 4-not shown by Applicants); and an array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4) disposed in the upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4), and positioned to provide one or more gases to a dark space gap (Applicant’s 360; Figure 4) that is in fluid communication with the processing volume (above 24; Figure 2) and is formed between the electrode (20, 23; Figure 1-Applicant’s 325; Figure 4) and the upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4), as claimed by claim 1. Ye at [0080] states that the geometry / location of the plasma dark space is a function of the processing pressure - “One will note that the dark space thickness is dependent on the gas pressure in the processing region 15, where generally the higher the pressure the smaller the dark space thickness.”. Because Ye demonstrates that the geometry / location of the plasma dark space is a function of the how the apparatus is used or processing conditions, the Examiner believes that the above and below italicized text are claim requirements of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
van Os further teaches:
The substrate processing assembly (Figure 1,4) of claim 1, wherein the first gas reservoir (48 below 62; Figure 4-not shown by Applicants) and second gas reservoir (48 above 62; Figure 4-not shown by Applicants) are positioned within a process kit (17; Figure 2-Applicant’s 330; Figure 4) support of the substrate processing assembly (Figure 1,4), as claimed by claim 2
The substrate processing assembly (Figure 1,4) of claim 2, wherein the first gas reservoir (48 below 62; Figure 4-not shown by Applicants) comprises a first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4) in fluid communication with the array of lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4), and the second gas reservoir (48 above 62; Figure 4-not shown by Applicants) comprises a second annular groove (48 above 62; Figure 4-Applicant’s 410; Figure 4) positioned within the process kit (17; Figure 2-Applicant’s 330; Figure 4), in fluid communication with the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4), as claimed by claim 3
The substrate processing assembly (Figure 1,4) of claim 3, wherein the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4) is positioned circumferentially about the processing volume (above 24; Figure 2), and the second annular groove (48 above 62; Figure 4-Applicant’s 410; Figure 4) is positioned circumferentially about the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4), as claimed by claim 4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Os; Ron et al. (US 5792272 A) as demontrated by Ye Yan et al.  (WO 2007032858 A1) in view of Kim; Changsung Sean et al. (US 20090288604 A1). van Os is discussed above. van Os further teaches a substrate processing assembly (Figure 1,4), comprising: an upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4) configured to surround a processing volume (above 24; Figure 2) and a portion of an electrode (20, 23; Figure 1-Applicant’s 325; Figure 4); an array of lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4) that are in fluid communication with the processing volume (above 24; Figure 2), positioned to provide one or more gases to a lower annular portion of the processing volume (above 24; Figure 2) adjacent to a cover ring (12; Figure 2-Applicant’s 310; Figure 3); and an array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4) disposed in the upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4), and positioned to provide one or more gases to a dark space gap (Applicant’s 360; Figure 4) that is in fluid communication with the processing volume (above 24; Figure 2) and is formed between the electrode (20, 23; Figure 1-Applicant’s 325; Figure 4) and the upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4) – claim 9 
van Os futher teaches:
The substrate processing assembly (Figure 1,4) of claim 10, wherein the array of lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4) are coupled to a dual reservoir assembly (48 above 62, 48 below 62; Figure 4-Applicant’s 370; Figure 4) positioned within a process kit (17; Figure 2-Applicant’s 330; Figure 4) support, as claimed by claim 13
The substrate processing assembly (Figure 1,4) of claim 13, wherein the dual reservoir assembly (48 above 62, 48 below 62; Figure 4-Applicant’s 370; Figure 4) (Figure 1,4) comprises: a first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4) coupled to the array of lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4); and a second annular groove (48 above 62; Figure 4-Applicant’s 410; Figure 4) coupled to the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4), as claimed by claim 14
The substrate processing assembly (Figure 1,4) of claim 14, wherein the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4) is circumferentially positioned about the processing volume (above 24; Figure 2) the second annular groove (48 above 62; Figure 4-Applicant’s 410; Figure 4) is circumferentially positioned about the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4), as claimed by claim 15
A substrate processing assembly (Figure 1,4), comprising: an upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4) surrounding a processing volume (above 24; Figure 2); a lower shield body (lower portion of 70; Figure 4-not shown by Applicants; assumed to be “lower shield assembly 335”; Figure 4) surrounding the processing volume (above 24; Figure 2) a plurality of lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4) disposed about the lower shield body (lower portion of 70; Figure 4-not shown by Applicants; assumed to be “lower shield assembly 335”; Figure 4), positioned to provide one or more gases to a lower annular portion of the processing volume (above 24; Figure 2) adjacent to a cover ring (12; Figure 2-Applicant’s 310; Figure 3), the lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4) fluidly coupled to dual gas reservoirs (top, bottom 48 divided by 62; Figure 4); and an array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4) disposed in the upper shield body (upper portion of 70; Figure 4-not shown by Applicants; assumed to be “upper shield assembly 340”; Figure 4), positioned to provide one or more gases to a dark space gap (Applicant’s 360; Figure 4) of the substrate processing assembly (Figure 1,4) – claim 16
The substrate processing assembly (Figure 1,4) of claim 16, wherein the dual gas reservoirs (top, bottom 48 divided by 62; Figure 4) are positioned within a process kit (17; Figure 2-Applicant’s 330; Figure 4) support of the substrate processing assembly (Figure 1,4) – claim 17
The substrate processing assembly (Figure 1,4) of claim 17, wherein the dual gas reservoirs (top, bottom 48 divided by 62; Figure 4) comprises: a first gas reservoir (48 below 62; Figure 4-not shown by Applicants) comprising a first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4) positioned within the process kit (17; Figure 2-Applicant’s 330; Figure 4), in fluid communication with the lower gas inlets (44b; Figure 4-Applicant’s 365; Figure 4); and a second gas reservoir (48 above 62; Figure 4-not shown by Applicants) comprising a second annular groove (48 above 62; Figure 4-Applicant’s 410; Figure 4) positioned about the first gas reservoir (48 below 62; Figure 4-not shown by Applicants), in fluid communication with the first annular groove (48 below 62; Figure 4-Applicant’s 405; Figure 4), as claimed by claim 18
van Os does not teach:
The substrate processing assembly (Figure 1,4) of claim 2, wherein the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4) comprises a plurality of gas passages providing multiple recursive pathways fluidly coupled to the processing volume (above 24; Figure 2), as claimed by claim 5
The substrate processing assembly (Figure 1,4) of claim 5, wherein the multiple recursive pathways comprise a gas source passage, the gas source passage fluidly connected to a first arcuate gas passage in fluid communication with the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimed by claim 6
The substrate processing assembly (Figure 1,4) of claim 6, wherein the first arcuate gas passage comprises a first end and a second end, the first end coupled to a second arcuate gas passage and the second end coupled to a third arcuate gas passage, the second arcuate gas passage and third arcuate gas passage being in fluid communication with the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimed by claim 7
The substrate processing assembly (Figure 1,4) of claim 7, wherein the second arcuate gas passage is coupled to a fourth arcuate gas passage and a fifth arcuate gas passage, the fourth arcuate gas passage and fifth arcuate gas passage being connected to the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimed by claim 8
the upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4) fluidly coupled to a recursive gas path – claim 9
The substrate processing assembly (Figure 1,4) of claim 9, wherein the recursive gas path is positioned within a shield assembly (Figure 1,4), as claimed by claim 10
The substrate processing assembly (Figure 1,4) of claim 10, wherein the recursive gas path comprises a gas inlet passage, the gas inlet passage joining a first arcuate gas passage in fluid communication with the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimed by claim 11
The substrate processing assembly (Figure 1,4) of claim 11, wherein the first arcuate gas passage comprises a first end and a second end, the first end coupled to a second arcuate gas passage and the second end couple to a third arcuate gas passage, the second arcuate gas passage and third arcuate gas passage in fluid communication with the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimed by claim 12
the upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4) fluidly coupled to a recursive gas path – claim 16
the recursive gas path is positioned within a shield assembly (Figure 1,4) – claim 17
The substrate processing assembly (Figure 1,4) of claim 17, wherein the recursive gas path comprises a gas inlet passage, the gas inlet passage joining a first arcuate gas passage in fluid communication with the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimed by claim 19
The substrate processing assembly (Figure 1,4) of claim 19, wherein the first arcuate gas passage comprises a first end and a second end, the first end coupled to a second arcuate gas passage and the second end couple to a third arcuate gas passage, the second arcuate gas passage and third arcuate gas passage in fluid communication with the array of upper gas inlets (44a; Figure 4-Applicant’s 350; Figure 4), as claimef by claim 20
Kim also a wafer processing apparatus (Figure 1-4) including:
The substrate processing assembly (Figure 1-8) of claim 2, wherein the array of upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4) comprises a plurality of gas passages (131,132; Figure 2) providing multiple recursive pathways (132a,131a; Figure 3) fluidly coupled to the processing volume (100; Figure 2), as claimed by claim 5
The substrate processing assembly (Figure 1-8) of claim 5, wherein the multiple recursive pathways (132a,131a; Figure 3) comprise a gas source passage (132a,131a; Figure 3), the gas source passage (132a,131a; Figure 3) fluidly connected to a first arcuate gas passage (131a; Figure 3) in fluid communication with the array of upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4), as claimed by claim 6
The substrate processing assembly (Figure 1-8) of claim 6, wherein the first arcuate gas passage (131a; Figure 3) comprises a first end and a second end, the first end coupled to a second arcuate gas passage (132a; Figure 3) and the second end coupled to a third arcuate gas passage, the second arcuate gas passage (132a; Figure 3) and third arcuate gas passage being in fluid communication with the array of upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4), as claimed by claim 7
the upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4) fluidly coupled to a recursive gas path (131a, 132a; Figure 3) – claim 9
The substrate processing assembly (Figure 1-8) of claim 9, wherein the recursive gas path (131a, 132a; Figure 3) is positioned within a shield assembly (131,132; Figure 3), as claimed by claim 10
The substrate processing assembly (Figure 1-8) of claim 10, wherein the recursive gas path (131a, 132a; Figure 3) comprises a gas inlet passage (132a; Figure 3), the gas inlet passage (132a; Figure 3) joining a first arcuate gas passage (131a; Figure 3) in fluid communication with the array of upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4), as claimed by claim 11
the upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4) fluidly coupled to a recursive gas path (131a, 132a; Figure 3) – claim 16
the recursive gas path (131a, 132a; Figure 3) is positioned within a shield assembly (131,132; Figure 3) – claim 17
The substrate processing assembly (Figure 1-8) of claim 17, wherein the recursive gas path (131a, 132a; Figure 3) comprises a gas inlet passage (132a; Figure 3), the gas inlet passage (132a; Figure 3) joining a first arcuate gas passage (131a; Figure 3) in fluid communication with the array of upper gas inlets (130; Figure 2-Applicant’s 350; Figure 4), as claimed by claim 19
It would have been obvious to one of ordinary skill in the art at the time the invention was made for van Os to add recursive pathways as taught by Kim.
Motivation made for van Os to add recursive pathways as taught by Kim is for uniform distribution of reaction gas as taught by Kim ([0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, Tae-Wan  et al. (US 20040099378 A1) illustrates a ring shaped gas distribution 140; Figure 3A with multichannel (120) paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716